Citation Nr: 0103801	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tibial plateau with traumatic arthritis 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant had active military duty from January 1968 to 
January 1971, and from December 1973 to December 1976.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision issued by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which confirmed and continued the 
appellant's 10 percent disability evaluation for residuals of 
a fracture of the right tibial plateau with traumatic 
arthritis. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The appellant last underwent a VA joints examination for his 
right knee in February 1999.  During that examination, the 
examiner noted the presence of a tender surgical scar on the 
right knee.  A review of the record shows that the appellant 
underwent additional arthroscopic surgery in March 1999.  
However, there is no medical evidence of record regarding the 
right knee disability dated after March 1999.  

The Board notes that, in reference to joints, factors such as 
limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing must be addressed in the 
adjudication process.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, with any form of arthritis, painful motion is an 
important factor of disability.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or within the 
joint structures, should be considered as points of contact 
which are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  However, the 
Board notes that the evidence of record demonstrates that the 
appellant's service-connected right knee disability is 
apparently manifested by functional impairment due to 
degenerative changes with limitation of motion and that there 
is some question as to the existence of instability of the 
knee, in that no instability was found on the February 1999 
physical examination but the current evaluation of 10 percent 
has been assigned under Diagnostic Code 5257, other 
impairment of the knee, recurrent subluxation or lateral 
instability.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The question of the 
existence of service related instability and/or the extent of 
arthritic changes and functional impairment in the right knee 
should be addressed by an appropriate examination and 
radiographic testing.  Likewise, the RO should consider 
application of 38 C.F.R. §§  4.55 and 4.59.

In light of the considerations discussed above, it is 
determined that medical examination of the appellant's right 
knee disability, as well as the gathering of medical records, 
is needed in this case.  This will permit evaluation of the 
severity of the service-connected right knee disability on 
both a schedular basis and an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), without prejudice to the appellant.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

In order to accomplish the necessary development with respect 
to the appellant's claim for a rating in excess of 10 percent 
for the right knee disability, including degenerative 
changes, and to ensure compliance with due process 
requirements, this case is REMANDED for the following 
development:

1.  The RO should obtain copies of all 
relevant VA medical reports, including 
all outpatient and inpatient treatment 
folders from the Jackson, Mississippi 
VAMC.  These records should be associated 
with the claims file.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who have 
provided him with recent relevant 
evaluation or treatment for his right 
knee disability.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, if necessary, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to his claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The appellant should be scheduled for 
a VA examination specifically to 
determine the nature, severity and extent 
of the current orthopedic pathology of 
his right knee.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should identify 
objective manifestations attributable to 
the appellant's service-connected right 
knee disorder.  Specific findings should 
be made with respect to the location, 
size and shape of the right knee surgical 
scars with a detailed description of any 
associated pain or tenderness as well as 
any limitations caused by any adhesions 
or nerve impairment, including impairment 
affecting motion and strength of the 
right lower extremity function.  The 
examiner should note the range of motion 
for the right knee in degrees and should 
state what is considered normal range of 
knee motion.  The examiner should 
describe to what extent, if any, the 
appellant has a right knee deformity, 
degenerative changes, swelling, 
instability or subluxation of the right 
knee, an altered gait or reduced function 
in the lower right extremity due to a 
service-connected disability.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should be 
requested to describe whether any 
reported pain significantly limits the 
function of the appellant's knee during 
flare-ups or when the knee is used 
repeatedly.  Any limitation of knee 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  The 
examiner must clearly state whether there 
is any evidence of recurrent subluxation 
or lateral instability and if so, to what 
extent.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991).

5.  Thereafter, the RO should take any 
action necessary to comply with Public 
Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096) and then the RO should 
readjudicate the appellant's claim of 
entitlement to an increased rating, with 
consideration of all applicable 
precedential opinions, laws, regulations, 
as well as all Diagnostic Codes 
pertaining to the knee, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The RO should also consider 
whether an additional disability rating 
is warranted under a separate diagnostic 
code for a tender surgical scar or for 
arthritis of the right knee.  See 
VAOPGCPREC 23-97 (July 1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

If the benefit sought on appeal remains denied the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC) and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


